Title: General Orders, 30 September 1776
From: Washington, George
To: 

 

Head Quarters, Harlem Heights, Sept. 30th 1776
Norfolk.York.


The movements of the Enemy indicating a speedy Attack, the officers of the several Regiments, of all Ranks, are to be very attentive to the state of the Arms and Ammunition of their respective regiments, and to be particularly alert in Case of Alarm.
The Order of yesterday, with respect to the Troops marching to their Alarm Posts, and making themselves acquainted with the Guard, is to be carried into execution immediately.
Ammunition Boxes in each regiment, not having Ammunition in them, are to be collected that they may be filled—Commanding Officers of Regiments will send them to their respective Brigadier’s Quarters immediately.
All the Troops are every Morning to be under Arms a little before break of day—and continue ’till sun-rise, when they may be dismissed—As the preservation of our Country may depend very much on a strict obedience to this Order, it is hoped that commanding Officers of Brigades & Regiments will pay a special attention to it.
A working party of 1200 Men, exclusive of those at Mount Washington, to parade at the usual place, at seven OClock in the morning, properly officered, for the Engineer’s department—Fellows’s and Wadsworth’s Brigades to take their tools at Quarter Master Stone’s quarters, nigh to Genl Spencer’s quarters. Major Clift and Capt: Parsons will attend them. Col. Weedon’s Regt will take their Orders from Lt Col. Marshall. The Overseers of the works will attend at the Engineer’s Office, every morning, to receive their Orders and parties. The number of fatigue men not to be lessened till further orders. The Engineer must have a list of the several Brigades and the number of men they furnish for the works, or he never can proportion the men to the works in a proper manner.
